Case 0:20-mj-06078-AOV Document 1 Entered on FLSD Docket 02/18/2020 Page 1 of 4



 AO91(Rev.* )CrimldCte e t

                            U NITED STATES D ISTRICT COURT
                                                   forthe
                                         Southem Disd ctofFlorida

              Unite StatesofAmerica                   )
                       #.                             '
                                                      )
                                                      )
                                                        c-x-.2p-q o
                                                                  --> : ->v'
                                                      )
             Dmmmond NeilSmithe ,                     )
                  L*p-aM lal
                                          CRIM INAL COM PLAINT
        1,thecomplainantin thisca e,statethatthefollowing istnletothebestofmy knowledgeand belief
 ()norae utthedatets)of .            9/12/2019             inthecountyof             B- M              inthe
     southem     Di- ctof           Flo:da         ,thedefendantts)violae :
          CW eSecdon                                          O@ nseDelcr*ffon
                                      Possesslœ ofa Firearm and Ammunltlonbya Pe ible Person,lnMi
                                                                                                olaton
  18U.
     S.C.j922(g)(8)
                                      of18U.S.C.â922(g)(8).




        '
        rhiscrimiM lcomplaintisbn* on thesefacl:
  SEE AU ACHED AFFIDAVIT.




         W continue ontheaesehedsheet.


                                                                     SpedalA- tCarlœ J.Moœle:.FBI            --
                                                                              Prizted x - a+ title

  SworntoG foremeandsigned inmy pre ence.
                                                                                 N
  Date:        lf                                                               A 'ge% Ji
                                                                                        ga- e
                                                                                             #




                                                                    Honorable Alida 0.Valle.U.S.Malletrate
  City and state:           FM Laœ ee ale.Flori
                                              da                              Prlnted- - ae tide
Case 0:20-mj-06078-AOV Document 1 Entered on FLSD Docket 02/18/2020 Page 2 of 4




                                          H FIDAVIT
           1,CarlosJ.M omles,Y ing dulyswom ,deposeand statesasfollows:

                        INTRODUCH ON AND AGENT BACKGROUND

                  Iam a SpecialAgentwiththeFederalBureau ofInvestkation CFB1''),having
     beenso employedsinceJanuary 30,2011.Asa8pecialAgent,my dutiesincludetheinvestigaion
     ofviolationsofTitle18oftheUnited StatesCode.lam currentlyassir edlotheFB1M inmiField

     Om ce andfocusontbreatto lifeinvestigations.
           2.     I make this e davitin supportof an arrestwnrrant forDRUM M OND NEIL

     SM ITHSON.Based on the factssetforth in tbisao davit Isubmitthere isprobable cause to
     believe thatDRUM M OND NEIL SM TH SON possessed a Gres- wMle a prohibited person,

     thatis,wbilesubjecttoaprotectiveorder,inviolationof18U.S.C.j922(g)(8).
           3.     Theinformauon contxlnedin thisnm davitisbased upon my personalH owledge,

     aswellasH owledge,information and docmnentationthat1obtsined*om other1aw enforcement
     om cers and civilian witnesseswho have srst-hand knowledge ofthe events describH herein.
     Becausethisao davitissubmittedforthelimited purposeofestablise gprobable cause,itdoes

     notcontm'n a11ofthe informntion known to me concem ing thisinvesigation,butcontainsonly

     faotsnecessaryto establish probablecausefortheinstam M uest.

                          FACTS ESTABLISH EQG PROBABLE CAUSE
            4.    On or about September 12,2019,FortLauderdale police oo cers wentto an
     apndmentin FortLauderdaleto usistChild Prote ive Servicesw1t11an unrelated hwe gation.
     Upon aniving,om cersm ade contactwith DRU M M O N D NEIL SY TH SO N ,w ho resided atthe

     apnrtment. DRUM M O ND N EIL SY TH SO N w as asked if there were any flre>rm, in the
     apsrtment and hestatedtbathistwo M esand two handgunsin the bedroom . Itshouldbenoted
Case 0:20-mj-06078-AOV Document 1 Entered on FLSD Docket 02/18/2020 Page 3 of 4




     thatatthetimeoftheencounter,theom cerswhowerepresentwerenotawarethatDRIJM M OND
     NEIL SM TH SO N wasapersop wllo w asprohibited from possessing flrem ns.

                  Law enforcementwentto thebedroom andobserved the flrea= s,which werenot

     sec= dorlocked.DRUM M OND NEIL SO THSON ap'
                                               e tosurrenderthesre-qrma,aswell
     asnmmue on,toFortLauderdalePoliceDepnrtment.Law enforcementseizedtwoAR-10rines,

     aGlock 9= pistol,aKelTecPc -30handgtm,and varioustypesofnmmuniion.'l'heriflesand
     gunswere confrmed to have been acquired tbrough interstate commeme. n e statements that
     DR UM M O ND NE IL SM W H SON m ade regarding possession ofthe ftrearm Aw ere captured on

     bodywom camera.

           6.     OnoraboutSe#ember12,2019,DRUM MOND NEltzSM ITHSON wassubjed
     toaprotecionorderissuedbyacourtofcompetentjurisdictionthatestablishedhim asaprohibited
     personunder18U.S.C.5922(g)(8).
                  FortLauderdale Police Deple ent om cers later lea ed that DRUM M OND

     NEIL SM TH SON had been served on June 29,2019 w11 an orderofprotedion thatprohibited

     him from possessingftremrmsornmm unition.Thisprotecoveorderw% atemm rary orderissued

     inM ontgomeryCountysTemwsseeandcontnlnednoticeofahenringforaprotection orderon July

     9,2019.On July9,2019,thehearingwmscontinued to August13,2019,and adeputyclerkoftlle

     courtsentaoopy ofthecontin,mncetoDRUM M OND NEIL SY TH SON .Thishenrlng on the

     protectionorderwasthenheld on August13,2019,aherwhich the courtissued aproteciveorder
     that restrained DR UM M ON D NEltz SY TH SO N and by its term s explicitly pm hibited
     DRUM M ON D N EIIZSY TH SON 9om the use ofphysicalforce againstine ate p- er and

     cbild. Both oM ersexpressly w am ed D RUM M O ND NEIL SM lTH so N.l ato epossession ofa

     tirearm wouldbeinviolationoftheorderandcouldsubjectDRUM M OND NEK SMITHSON


                                                2
Case 0:20-mj-06078-AOV Document 1 Entered on FLSD Docket 02/18/2020 Page 4 of 4




     to prosecution under 18 U.S.C.j922(g)(8). TheoMerfrom August13,2019 fudheradvised
     DRUM M OND NEIL SM W HSON tu thisstatusasaprohibitedN rsonappliedacrosstheUnite

     States.
               8.   DRUM M OND NEIL SM ITHSON wastaken into custody by FortLauderdale

     policeom cersonorahmtSeptem% r19,2019.DRUM M OND NEIL SM ITH SON wasadvie

     ofhisM iranda rights and agreed to waive them and mske a statement,which was x'corded.

     DRU>       OND NEIL SM ITHSON admitted to owning li- nns. DRUM M OND NEIL
     SM ITH SO N w msasked ifhe w asaw = ofthe protective orderpm hibiting him 9om m ssessing

     fi- nns. DRUM M OND NEIL SM ITHSON adm itted hewasawa ofl eod er,butl lieved

     thatbecaux itwasissuedbyacon ptjudge,thatFloridawouldnotenfomeit.
                                         CO NC LU SIO N
            9.      Based on the foxgoing facts, I submit th=   is N bable cause to G lieve
     DRU>       OND NEl'
                       laSO TH SON posxssed afirearm whileape bited m rson,thatis,while

     subjecttoaprotectiveorder,inviolationof18U.S.C.j922(*(8).


                                                                s J.M orales,SpecialAgent
                                                            ederalBureau ofInvestigation

     subscribedand s      before
     meonFebruo l- , 9

     H ON OM BLE A LICIA 0 .V ALLE
     U nited StatesM agi> ate Judge




                                                3
